ORDER
DIANA E. MURPHY, District Judge.
On August 4, 1988, the Eighth Circuit Court of Appeals, 854 F.2d 1089, dismissed an appeal in this case as moot and ordered that court’s judgment of March 18, 1988, 842 F.2d 206, vacated. The case was remanded with directions to vacate this court’s judgment and dismiss the complaint.
No judgment has actually been entered in this court. The December 9, 1987 order which was appealed granted plaintiffs’ motion for preliminary injunction. Earlier a temporary restraining order had issued. Subsequently, when the issues appeared to be moot, this court entered an order of dismissal on June 6, 1988, but retained jurisdiction for 30 days to reopen if good cause were shown. Then on June 14, 1988, the court stayed further proceedings after learning of the pendency of the issue of mootness in the court of appeals. Accordingly, based on the above and all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:
1. The complaint is dismissed.
2. The court s prior orders herein are vacated.